DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
There are two (2) sets of claims filed on 26 MARCH 2020.  The claim set considered is the set where Claim 1-14 are cancelled.  Pending claims are Claims 15-28 and are labeled with status identifiers.  Current pending claims are Claims 15-28 and are considered on the merits below. 
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 15-21, drawn to a device, a chip and method of use.
Group II, claim(s) 22-28, drawn to a method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a chip, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of KUBO, JP 2018-102242 A, published 07 MAY 2018.  
The KUBO reference discloses a chip, [0012], separation chip, comprising: a micro-channel unit for hydraulically classifying cells in a blood sample, Figure 15 and 16, chip 50, [0153], the micro-channel unit comprising a pattern in which a main channel, Figure 15, main flow path 52, through which the blood sample flows, a sub channel connected to a side of the main channel, Figure 15, branch flow paths 59a-d, [0157], a removal channel connected, Figure 15, outlet 55, [0166], downstream from the sub channel, to a side of the main channel opposite to the side thereof to which the sub channel is connected, and a collection channel connected, Figure 15, outlet 54d, [0165], downstream from the removal channel, to the side of the main channel opposite to the side thereof to which the sub channel is connected are two-dimensionally extended, Figure 15 and 16, liquid flowing from the sub channel into the main channel pushes cells flowing in the main channel toward the side thereof on which the removal channel and the collection channel are disposed, Figure 16, fluid containing non-nucleated RBCs among the pushed cells enters the removal channel, so that the non-nucleated RBCs are removed from the blood sample, fluid containing target cells among the remaining cells from which the non-nucleated RBCs have been removed enters the collection channel, so that the target cells are acquired from the blood sample, a volume of flow per unit time, in each collection channel, on a cross section of a connecting part between the main channel and that collection channel is larger than a volume of flow per unit time, in each removal channel, on a cross section of a connecting part between the main channel and that removal channel, Figure 15 and 16, [0048, 0153-0166].
The KUBO reference discloses the claimed invention, but is silent in regards to wherein there are a plurality of micro-channel units having the same patterns as each other are repeatedly stacked in a height direction. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the invention of KUBO to have a plurality of micro-channel units having the same patterns as each other are repeatedly stacked in a height direction to classify and collect  fetal cell-derived chromosomal DNA with high purity for noninvasive prenatal genetic testing (NIPT) at a higher rate and high throughput and a mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797